         

Exhibit 10.41
COMMON STOCK PURCHASE AGREEMENT
This Agreement is dated May 2, 2001 by and among Biomira Inc., a Canadian
corporation (the “Corporation”), Biomira International Inc., a Barbados
corporation (“Biomira International”) (the Corporation and Biomira International
are collectively referred to herein as “Biomira”) and Merck KGaA (“Merck”), a
German corporation.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Certain Definitions.

  (a)   “Affiliates” means any business entity that directly or indirectly
controls, is controlled by, or is under common control with either party to this
Agreement. A business entity shall be deemed to “control” another business
entity if it owns, directly or indirectly, more than fifty percent (50%) of the
outstanding voting securities, capital stock or other comparable equity or
ownership interest of such business entity. If the laws of this jurisdiction in
which such entity operates prohibit ownership by a party of more than fifty
percent (50%), control shall be deemed to exist at the maximum level of
ownership allowed by such jurisdiction;     (b)   “BLA” means a biological
license application, or any successor equivalent, as such term is used in the
regulations of the FDA;     (c)   “BLP-25” means Biomira’s immunotherapeutic
vaccine composed of a 25-amino acid sequence of the MUC1 cancer mucin, which
vaccine is combined with the adjuvant Lipid A and is encapsulated in a liposomal
delivery system, together with (i) any improvements thereto owned by Biomira
(such as liposomal IL-2 in a kit, synthetic Lipid A, or new delivery formats
such as unit dose liquid formulations and unit doge syringes) owned by Biomira
or licensed in by Biomira with the right to sublicense in the manner
contemplated by the Collaboration Agreement and which Biomira and Merck agree in
writing to implement and (ii) any Prodrug thereof;     (d)   “Closing Date”
means on/or about May 22, 2001, or such other date or dates as Biomira may
determine;     (e)   “Collaboration Agreement” means the collaboration agreement
of even date between Biomira International and Merck;     (f)   “Common Shares”
means common shares in the capital or the Corporation;     (g)   “Effective
Date” shall mean May 2, 2001, or such other date as Biomira and Merck may agree
upon in writing;

 



--------------------------------------------------------------------------------



 



  (h)   “FDA” means the United States Food and Drug Administration or any
successor agency;     (i)   “Primary Indication” means Theratope® or BLP-25, as
the case may be, label indication for treating and/or preventing (i) adjuvant
breast cancer (stages I-III), (ii) metastatic breast cancer (stage IV),
(iii) metastatic lung cancer (stages IIIb-IV), (iv) early stage lung cancer
(stages I-IIIa), (v) adjuvant colorectal cancer (stages IIb-III),
(vi) metastatic colorectal cancer (stage IV), (vii) early stage prostate cancer
(stages Ib-III), and/or (viii) metastatic prostate cancer (stage IV);     (j)  
“Prodrug” means a chemical precursor of THERATOPE® or BLP-25, as the case may
be, which is to be cleaved in a human being directly into THERATOPE® or BLP-25,
as the case may be, and/or a metabolic intermediate thereof, but excluding for
greater certainty antigen processing;     (k)   “Sold Shares” has the meaning
attributed to that term in section 2.1 of this Agreement;     (l)   “Theratope®”
means Biomira’s immunotherapeutic cancer vaccine incorporating a synthetic mimic
of Sialated Tn (STn), a naturally occurring cancer associated antigen found on
cancer cells: the synthetic carbohydrate STn is chemically conjugated to keyhole
limpet hemocyanin (KLH) and administered initially with an adjuvant
(EnhanzyaTM), together with (i) any improvements thereto owned by Biomira (such
as use of a new adjuvant, a replacement carrier for KLH or a new delivery format
such as a unit dose syringe) owned by Biomira or licensed in by Biomira with the
right to sublicense in the manner contemplated by the Collaboration Agreement
and which Biomira and Merck agree in writing to implement and (ii) any Prodrug
thereof; and     (m)   “Weighted Average Purchase Price” means, with respect to
the price on any date that the Common Shares are to be purchased by Merck as
specified in this Agreement, the weighted average of the price plus fifteen
percent (15%) of such Common Shares on the NASDAQ market for each of the ninety
(90) business days before that date equal to the milestone achievement (which is
either the Effective Date, the date of submission for BLA to the FDA for
Theratope®, or for BLP-25, as the case may be.

ARTICLE II
PURCHASE AND SALE OF COMMON SHARES
Section 2.1 Purchase and Sale of Common Shares. Subject to the terms and
conditions of this Agreement, the Corporation shall issue and sell to Merck and
Merck shall purchase from the Corporation such Common Shares in such amounts and
at such times as follows:

  (a)   within 20 days of the Effective Date, that number of Common Shares as is
obtained when the sum of Fifteen Million US dollars ($15,000,000 US) is divided
by the Weighted Average Purchase Price on the Effective Date;

-2-



--------------------------------------------------------------------------------



 



  (b)   within 10 days of the date of submission of a BLA to the FDA for
Theratope® for such metastatic breast cancer Primary Indication, that number of
Common Shares as is obtained when the sum of Five Million US dollars ($5,000,000
US) is divided by the Weighted Average Purchase Price on such date of submission
of such BLA to the FDA; and     (c)   within 10 days of the date of submission
of a BLA to the FDA for BLP-25 for such first Primary Indication, that number of
Common Shares as is obtained when the sum of One Million Five Hundred Thousand
US dollars ($1,500,000 US) is divided by the Weighted Average Purchase Price an
such date of submission of such BLA to the FDA,

    (collectively, the Common Shares under subsections 2.1(a), (b) and (c) are
referred to herein as the “Sold Shares”).

Section 2.2 Common Shares. The Corporation has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of shareholders, a sufficient number of its authorized but
unissued Common Shares to cover the Sold Shares to be issued in connection with
this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1 Representations and Warranties of Merck. Merck hereby makes the
following representations and warranties to Biomira:

  (a)   Merck has been independently advised as to the applicable hold period
imposed respect of the Sold Shares in all applicable jurisdictions and by all
applicable regulatory authorities and confirms that:

  (i)   no representation has been made to it, by, or on behalf of the
Corporation, respecting the applicable hold period for the Sold Shares; and    
(ii)   Merck is aware of the risks and other characteristic; of the Common
Shares and of the fact that Merck may not be able to resell the Sold Shares
except in accordance with the applicable securities legislation and regulatory
policies;

  (b)   Merck is resident in Germany;     (c)   Merck has not become aware of
any advertisement with respect to the distribution of the Sold Shares;     (d)  
Merck is purchasing the Sold Shares as principal for its own account, for
investment purposes only, not for the benefit of any other person, and not with
a view to the resale or distribution of all or any of the Sold Shares within the
Province of Alberta;

-3-



--------------------------------------------------------------------------------



 



  (e)   this Agreement has been duly and validly authorized, executed and
delivered by and constitutes a legal, valid, binding and enforceable obligation
of Merck;     (f)   if required by applicable securities legislation, policy or
order or by any securities commission, stock exchange or other regulatory
authority, Merck will execute, deliver, file and otherwise assist the
Corporation in filing such reports, undertakings and other documents with
respect to the issuance of the Sold Shares (including, without limitation, the
Private Placement Questionnaire and Undertaking required by The Toronto Stock
Exchange) as may be required;     (g)   Merck has such knowledge in financial
and business affairs as to be capable of evaluating the merits and risks of the
proposed investment and Merck is able to bear the economic risk of loss of its
investment;     (h)   Merck acknowledges that the sale of the Sold Shares has
not been qualified for distribution under the securities legislation of any
Province of Canada or any other jurisdiction, by way of prospectus or otherwise,
and that Merck is purchasing the Sold Shares pursuant to exemptions or orders
contained in or issued under applicable securities legislation and Merck will
not have the tight to most of the civil remedies established by securities
legislation;     (i)   Merck acknowledges that no securities commission or
similar regulatory authority has reviewed or passed on the merits of the Sold
Shares;     (j)   Merck acknowledges that there is no government or other
insurance covering the Sold Shares;     (k)   Merck will not resell the Sold
Shares except in accordance with the provisions of applicable securities
legislation and regulatory policy and in accordance with the restrictions
contained in section 4.2 herein;     (l)   Merck has had the opportunity to
consult its own independent professional advisors with respect to the income tax
consequences of purchasing the Sold Shares; and     (m)   Merck acknowledges
that restrictions may be noted on the certificate(s) representing the Sold
Shares.

    Merck agrees that the above representations, warranties and covenants will
be true and correct both as of the execution of this Agreement and as of the
Closing Time and will survive the completion of the sale of the Common Shares.

Section 3.2 Survival of Merck’s Representations and Warranties. The foregoing
representations, warranties and covenants are made by Merck with the intent that
they be relied upon in determining its suitability as a purchaser of Sold
Shares. Merck undertakes to notify the Corporation immediately of any change in
any representation, warranty or other information relating to Merck set out in
this Agreement, which takes place prior to the Closing Time. Biomira shall be
entitled to rely on the representations and warranties of the undersigned
contained in section 3.1 and Merck shall

-4-



--------------------------------------------------------------------------------



 



indemnify and hold harmless Biomira for any loss or Biomira may suffer as a
result of any misrepresentation by Merck.
Section 3.3 Representations and Warranties of the Corporation. The Corporation
hereby makes the following representations and warranties to Merck:

  (a)   the Corporation has been duly incorporated and organized, and is a valid
and subsisting corporation, under the laws of Canada, and is qualified to carry
on business in the Province of Alberta;     (b)   the Corporation has the full
corporate right, power and authority to execute and deliver this Agreement and
to issue the Sold Shares to Merck;     (c)   the Sold Shares to be issued under
this Agreement have been duly authorized by all necessary corporate action and,
when paid for or issued in accordance with the terms hereof, the Sold Shares
shall be validly issued and outstanding, fully paid and non- assessable, and
Merck shall be entitled to all rights accorded to a holder of Common Shares;    
(d)   subject to section 4.1 herein, the Common Shares are listed and posted for
trading on The Toronto Stock Exchange and the NASDAQ Market:     (e)   this
Agreement constitutes a binding obligation of the Corporation enforceable in
accordance with its terms; and     (f)   the execution and delivery of, and the
performance of the terms of, this Agreement by the Corporation, including the
issue of the Sold Shares pursuant to this Agreement does not and will not
constitute a breach of, or default under, the constating documents of the
Corporation or any law, regulation, order or ruling applicable to the
Corporation or any agreement, contract or indenture to which the Corporation is
a party or by which it is bound.

Section 3.4 Representations and Warranties of Biomira International. Biomira
International hereby makes the following representations and warranties to
Merck:

  (a)   Biomira International has been duly incorporated and organized, and is a
valid and subsisting corporation, under the laws of Barbados and is qualified to
carry on business in Barbados;     (b)   Biomira International has the full
corporate right, power and authority to execute and deliver this Agreement;    
(c)   this Agreement constitutes a binding obligation of Biomira International
enforceable in accordance with its terms; and     (d)   the execution and
delivery of, and the performance of the terms, of this Agreement by Biomira
International, and will not constitute a breach of, or default under, the

-5-



--------------------------------------------------------------------------------



 



      constating documents of Biomira International or any law, regulation,
order or ruling applicable to Biomira International or any agreement, contract
or indenture to confirm Biomira International is a party or by which, it is
bound.

ARTICLE IV
COVENANTS
Section 4.1 Covenant of the Corporation. The Corporation covenants and agrees
with Merck to use commercially reasonable efforts to try to obtain conditional
approval of The Toronto Stock Exchange and the NASDAQ Market, on or before the
Closing Date, for the listing and/or reservation for issuance and listing of the
Sold Shares.
Section 4.2 Covenant of Merck. Merck covenants with Biomira that Merck’s trading
and distribution activities with respect to the Sold Shares will be in
compliance with all the laws, rules and regulations of Canada and such other
jurisdictions as are applicable and the rules and regulations of the NASDAQ
Market and The Toronto Stock Exchange. Merck is familiar with Alberta Securities
Commission Rule 72-501 and Policy 45-601, and Merck warrants to the Corporation
that it will comply with such Rule and Policy with respect to sales of any of
the Sold Shares to Alberta residents or persons located in Alberta, and will not
knowingly make any sales in Alberta or to an Alberta resident in violation of
such Rule or Policy. There are restrictions on Merck’s ability to resell the
Sold Shares elsewhere in Canada and it is the responsibility of Merck to and out
what those restrictions are and to comply with them before selling the Sold
Shares into Canada. Further, with respect to any Sold Shares acquired by Merck
pursuant to this Agreement, for a period of two (2) years following the date of
acquisition thereof, Merck covenants and agrees that Merck shall not, directly
or indirectly, sell or otherwise transfer, or offer or agree or otherwise become
bound to sell or otherwise transfer any such Sold Shares nor shall Merck
communicate during such period any intention to sell or otherwise transfer such
Sold Shares. During the third and fourth years following the date of acquisition
of the Sold Shares by Merck, Merck shall not, directly or indirectly, sell or
otherwise transfer, or communicate any intention to sell or otherwise transfer,
more than twenty-five percent (25%) of such Sold Shares. Notwithstanding the
provisions of this section 4.2, Merck may, upon prior written notice to Biomira
International and subject to compliance with all applicable laws and regulations
and requirements of all applicable regulatory authorities, sell or otherwise
transfer any number of such Sold Shares to any Affiliate of Merck, provided that
such Affiliate has, prior to any such sale or other transfer, entered into a
legally binding agreement with Biomira which fully extends the restrictions with
respect to such Sold Shares, set forth in this Agreement to such Affiliate.
ARTICLE V
INDEMNIFICATIONS
Section 5.1 Survival. The representations and warranties made by each of the
Corporation, Biomira International and Merck in this Agreement shall survive the
Closing Date and the consummation of the transactions contemplated hereby until
two (2) years from the date hereof. In the event of a breach or violation of any
of such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and

-6-



--------------------------------------------------------------------------------



 



remedies for such breach or violation available to it under the provisions of
this Agreement, irrespective of any investigation made by or on behalf of such
party on or prior to the Closing Date.
Section 5.2 General Indemnity. The Corporation and Biomira International agree
to indemnify and hold harmless Merck (and its directors, officers, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys fees, charges and disbursements) incurred by
Merck to any third party as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Corporation or Biomira
International herein. Merck agrees to indemnify and hold harmless each of the
Corporation and Biomira International and each of their directors, officers,
affiliates, agents, successors and assigns from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys fees, charges and disbursements) incurred by
the Corporation or Biomira International to any third parry as a result of any
inaccuracy in or breach of the representations, warranties or covenants made by
Merck herein. The indemnification against such third-party claims shall survive
any expiration of this Agreement.
Section 5.3 Indemnification Procedure. Any party entitled to indemnification
under this Article V (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that that failure of any party entitled to indemnification hereunder
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under this Article V except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of counsel to the
indemnified party a conflict of interest between it and the indemnifying party
may exist with respect of such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party.
In the event that the indemnifying party advises an indemnified party that it
will contest such a claim for indemnification hereunder, or fails, within thirty
(30) days of receipt of any indemnification notice to notify, in writing, such
person of its election to defend, settle or compromise, at its sole cost and
expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim. In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any settlement negotiations or defense of
any such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the indemnified party
which relates to such action or claim. The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article V to The contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect

-7-



--------------------------------------------------------------------------------



 



thereof which imposes any future obligation on the indemnified party or which
does not include, as an unconditional term thereof, the giving by the claimant
or the plaintiff to the indemnified party of a release from all liability in
respect of such claim. The indemnification required by this Article V shell, be
made by periodic payments of the amount thereof during the course of
investigation or defenses, as and when bills are received or expense, loss,
damage or liability is incurred, so long as the indemnified party irrevocably
agrees to refund such moneys if it is ultimately determined by a court of
competent jurisdiction that such party was not entitled to indemnification. The
indemnity agreements contained herein shall be in addition to (a) any cause of
action or similar rights of the indemnified party against the indemnifying party
or others, and (b) any liabilities the indemnifying party may be subject to.
ARTICLE VI
MISCELLANEOUS
Section 6.1 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

     
If to the Corporation:
  Biomira Inc.
 
  2011 — 94 Street
 
  Edmonton, Alberta, Canada T6N 1H1
 
  Telephone Number: (780) 490-2806
 
  Fax: (780) 450-4772
 
  Attention: Ed Taylor, Chief Financial Officer
 
   
If to Biomira International:
  Biomira International Inc.
 
  WhitePark House
 
  White Park Road
 
  Bridgetown, Barbados
 
  Fax: (246) 429-2677
 
  Attention: The Secretary
 
   
With a copy to:
  Fraser Milner Casgrain LLP
 
  2900 Manulife Place
 
  10180 — 101 Street
 
  Edmonton, Alberta, Canada TSJ 3V5
 
  Telephone Number: (780) 423-7238
 
  Fax: (780) 423-7276
 
  Attention: Michael D. Obert

-8-



--------------------------------------------------------------------------------



 



     
If to Merck:
  Merck KGaA
 
  Frankfurter Strasse 250
 
  D-64293 Darmstadt
 
  Germany
 
  Attention: Legal Department
 
  Facsimile: 49-6151-72-2373
 
   
With a copy to:
  EMD Pharmaceutical Inc.
 
  3211 Shannon Road
 
  Suite 500
 
  Durham, North Carolina 27707
 
  Attention: General Counsel
 
  Facsimile: 919-401-7180

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto in accordance
herewith.
Section 6.2 Standstill. Subject to section 11.4 of the Collaboration Agreement
and sections 6.2(c) and 6.2(d) of this Agreement, Merck undertakes and agrees
that, without the express prior written consent of the Corporation, it shall not
directly, or indirectly through any associate, Affiliate or otherwise, at any
time hereafter and prior to the date which is six (6) years after the Effective
Date:

  (a)   acquire, agree to acquire or make any proposal or offer to acquire,
directly or indirectly or in any manner, legal or beneficial ownership of or an
option or other right to acquire:

  (i)   any securities of Biomira or any of its Affiliates; or     (ii)   any
assets of Biomira or any of its Affiliates from any person which has itself
acquired such assets by reason of its acquisition of securities of Biomira or
any of its Affiliates where such person’s acquisition of securities of Biomira
or any of its Affiliates was pursuant to an understanding, whether formal or
informal, that Merck would or may acquire such assets from such person;    
(iii)   make any “solicitation” of “proxies” (as such terms are used under
United States securities laws) to vote, or seek to advise or influence any
person with respect to the voting of, any securities of Biomira or any of its
Affiliates;     (iv)   institute any shareholder proposal in respect of Biomira
or any of its Affiliates;     (v)   propose any combination, directly or
indirectly, of the business or assets of Biomira or any of its Affiliates by way
of arrangement, merger, takeover bid, amalgamation or otherwise;     (vi)  
otherwise attempt to influence or control the conduct of the security holders of
Biomira or any of its Affiliates; or

-9-



--------------------------------------------------------------------------------



 



  (vii)   engage in any discussions or negotiations with or enter into any
agreement, commitment or understanding, whether formal or informal, with or
otherwise act jointly or in concert with any person or persons with respect to
any of the foregoing.

  (b)   The rights and restrictions set forth in this section 6.2 shall, at
Merck’s option, terminate if (i) any person (other than Merck directly or
indirectly through any associate, Affiliate or otherwise) acquires nineteen
percent (19%) or more of the common shares of the Corporation, or (ii) a formal
“take-over bid” (as defined under Alberta securities legislation) is made by a
person (other than Merck directly or indirectly through any associate, Affiliate
or otherwise) for fifty percent (50%) or more of the voting securities of the
Corporation. Additionally, Biomira shall advise Merck upon becoming aware of any
person (other than Merck directly or indirectly through any associate, Affiliate
or otherwise) who acquires ten percent (10%) or more of the common shares of the
Corporation.     (c)   Biomira shall have the right to waive or terminate this
section 6.2 at any time upon written notice to Merck.     (d)   Notwithstanding
the provisions of this section 6.2, nothing in this section 6.2 shall be
construed as prohibiting Merck from acquiring up to nineteen percent (19%) of
the common shares of the Corporation.

Section 6.3 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement thereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
Section 6.4 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
Section 6.5 Successors and Assigns. This agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. The rights
and obligations of the parties hereto may not be assigned to any other person
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed. The parties hereto may not amend this
Agreement or any rights or obligations hereunder without the prior written
consent of the Corporation and Merck to be affected by the amendment. After the
Closing Date, the assignment by a party to this Agreement of any rights
hereunder shall not affect the obligations of such party under this Agreement.
Section 6.6 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

-10-



--------------------------------------------------------------------------------



 



Section 6.7 Governing Law. This Agreement shall be construed under the
substantive laws of England, without reference to its conflicts of laws
provisions.
Section 6.8 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. Execution may be made by delivery by
facsimile.
Section 6.9 Severability. The provisions of this Agreement are severable and, in
the event that any court of competent jurisdiction shall determine that any one
or more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
Section 6.10 Further Assurances. From and after the date of this Agreement, upon
the request of Merck or the Corporation or Biomira International, each of the
Corporation, Merck and Biomira International shall execute and deliver such
instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out to effectuate fully the intent and purposes
of this Agreement.
Section 6.11 Currencies. All references to dollars ($) in this Agreement are
referenced to United States dollars.
Section 6.12 The sale of the Sold Shares to be purchased pursuant to section
2.1(a) herein will be completed at the offices of Fraser Milner Casgrain on the
Closing Date.

-11-



--------------------------------------------------------------------------------



 



This Agreement is agreed to and accepted by:

            BIOMIRA INC.
      By:   /s/ Edward Taylor                         BIOMIRA INTERNATIONAL INC.
      By:   /s/ W. Vickery Stoughton                         MERCK KGaA
      By:   /s/ Bernhard Scheuble         Title: Chairman and CEO        Date:
3rd May 2001              By:   /s/ Jens Eckhardt         Title: Legal Counsel 
      Date: 3rd May 2001     

-12-